Title: Draft of an Act Imposing Certain Inland Duties on Foreign Wines, [9 January 1790]
From: Hamilton, Alexander
To: 


[New York City, January 9, 1790]


  
  An act imposing certain Inland duties on foreign Wines.


  A
  A   Be it enacted by the Senate and House of Representatives of the United States of America in Congress assembled That in addition to the duties heretofore laid—on Wines imported into the United States from any foreign Port or Place there shall be paid for the use of the U States upon all Wines which shall be so imported after the last day of  next at the respective times of the sale thereof the following inland duties to Wit


  
  
    
      
        For every gallon of Madeira Wine of the quality of London particular
        Cents
      
      
        For every gallon of other Madeira Wine
        Cents
      
      
        For every gallon of Sherry
        cents
      
      
      
        For every gallon of Lisbon or port
        cents
      
      
        For every gallon of other wine
        cents
      
    
  


  B
  B1   And be it further enacted that the said duties shall be collected under the management of Commissioners to be denominated Commissioners of Inland Duties: And that the President of the United States of America be authorised to appoint, with the advice and consent of the Senate, so many of the said Commissioners as shall appear to him necessary; and to assign to them respectively such districts or limits for the exercise of their respective offices as he shall judge best adapted to the due execution thereof: dividing the districts if he shall think it adviseable into general and particular; and placing the commissioners of the particular districts under the superintendence of the Commissioners of the General districts within the limits of which they shall be respectively comprehended: and also to make such allowances to the said Commissioners and to the deputies and officers by them appaid for their respective services in the execution of this act as shall be reasonable and proper to be paid out of the product of the said duties: Provided that the whole amount of the said allowances shall not exceed  per Cent of the said product, computed throughout the United States.


  C
  B2   And be it further enacted that the Commissioner or Commissioners of inland duties for each district shall establish one or more offices within the same and that there shall be one at least at each port of delivery: and, in order that the said offices may be publicly known, there shall be painted or written in large legible characters upon some conspicuous part outside and in front of each house building or place in which any such office shall be kept, these words “Office of Inland Duties.” And if any person, shall paint or write or cause to be painted or written the said words upon any other than such house or building, he or she shall forfeit and pay for so doing 100 Dollars.



  D
  And be it further enacted that the Collector of any Port with whom entry shall have been made of any of the said spirits pursuant to the Act intitled An act laying a duty  shall forthwith after such entry certify the same as particularly as it shall have been made with him to the proper officer of Inland duties for such port: And every permit granted by such collector for the landing of any of the said spirits shall previous to such landing be produced to the said officer for his inspection; who shall make a minute in some proper book of the contents thereof and shall indorse thereupon the word “Inspected” and his own name; after which he shall return it to the person by whom it shall have been produced. And then and not otherwise it shall be lawful to land the spirits therein specified. And if the said spirits shall be landed without such indorsement upon the permit for that purpose granted the Master or person having the charge of the ship or vessel from which the same shall have been so landed shall for every such offence forfiet the sum of one hundred dollars.


  
  And be it further enacted that whenever it shall be intended, that any Ship or vessel shall proceed with the whole or any part of the spirits which shall have been brought in such ship or vessel from any foreign port or place, from one port in the United States to another port in the said United States, the Master or person having the command or charge of such ship or vessel, shall previous to her departure apply to the proper officer of Inland duties for the port from which she is about to depart for a certificate of the quantity and particulars of such of the said spirits as shall have been certified to him to have been entered as imported in such ship or vessel and of so much the ⟨reof as shall⟩ appear to him to have been landed ⟨out of⟩ her at such port, which certificate the said officer shall ⟨forthwith⟩ grant without fee or charge: And the Master or per⟨son having⟩ the command or charge of such ship or vessel shall within twenty four hours after her arrival at the port to which she shall be bound deliver the said certificate to the proper officer of inland duties for such lastmentioned port. And if such ship or vessel shall proceed from one port to another within the United States with the whole or any part of the Spirits brought in her as aforesaid without having first obtained such certificate; or if within twenty four hours after her arrival at such other port the said certificate shall not be delivered to the proper officer of Inland Duties there, the Master or person having the command or charge of the said Ship or Vessel shall in either case forfiet five hundred dollars; and the spirits on board of her for which such certificate shall not have been obtained, or so delivered, shall be forfieted and may be seized by any officer of Inland Duties.


  
  And be it further enacted that all distilled spirits which shall be imported as aforesaid shall be landed under the inspection of the officer or officers of Inland duties for the place where the same shall be landed, and not otherwise, on pain of forfieture thereof; for which purpose the said officer or officers shall at all reasonable times attend. And the said spirits after they shall have been landed shall be lodged in warehouses to be provided at the charge of the respective importers thereof with the approbation of the said officer or officers. And upon each door of every such warehouse it shall be lawful for the importer or importers of the said spirits therein to affix one lock the key whereof shall be kept by him her or them, and for the officer of Inland duties, having the care of such ware house, to affix another lock, the key whereof shall be kept by him. And it shall also be lawful for the said importer or importers freely to visit examine and provide for the safekeeping of the spirits so deposited. But no part of the same shall be taken out of the Cask vessel or package wherein they were so deposited or removed from any such ware house, in any other manner than as hereinafter directed.


  
  And be it further enacted that the officer [of] inland duties, under whose inspection any of the said Spirits shall be landed, shall previous to the same being lodged in any such warehouse brand or mark in some durable manner the several Casks vessels or packages containing the same with progressive numbers, and also with the name of the Ship or Vessel, wherein the same was or were imported and of the Port of Entry and with the quality and quantity thereof together with such other marks if any other shall be deemed needful as the respective Commissioners of Inland Duties may direct. And the said officer shall keep a book wherein he shall enter the name of each vessel in which any of the said wines shall be so imported and of the Port of Entry and Delivery and of the Master of such vessel and of each importer and the several casks and packages containing the same and the marks of each; and, if not a commissioner or the Chief officer of Inland Duties for the place, shall as soon as may be thereafter make an exact transcript of each entry and deliver the same to such Commissioner or chief Officer; who shall keep a like book for recording the said transcripts.


  
  And be it further enacted that none of the said wines while remaining in any such warehouse shall be taken out of the Cask vessel or package wherein the same was first deposited except for the preservation thereof or to fill some deficient cask or casks therein, and in the presence of the Officer of Inland Duties under whose care such warehouses shall be; which officer shall mark each new cask vessel or package in which any of the said wines shall be pack⟨aged⟩ with the marks of that from which the same shall have been taken together with the word exchanged and shall immediately report the particulars of every such exchange or alterat⟨ion⟩ to the Chief Officer of Inland Duties for the place when the same shall be made; who shall note the same in the book to be by him kept.


  
  And be it further enacted that none of the said wines shall be removed out of any such warehou⟨se⟩ otherwise than in the cask vessel or package wherein the sa⟨me⟩ was first deposited or to which the same shall have been exchanged as aforesaid, nor till the duties hereby charged upon the same shall have been paid to and a certificate obtained, from the proper officer of Inland duties for the place where such warehouse shall be, of the payment thereof, which certificate shall also specify the names of the seller and buyer or person for whose use to be delivered, and the marks of each cask vessel or package to be delivered and the quality and the then quantity of the Wine therein contained according to the actual guage thereof at the time. And the said officer, together with such certificate to remain with the importer of the said wines or his or her representative, shall grant a separate permit for each cask Vessel or package to accompany the same, wheresoever it may be sent, as evidence of the payment of the duty thereupon. And the said certificates and permits shall be granted by the Chief officer of Inland duties for the place upon request notes signed by the said Importer or his or her representative and directed to the said officer specifying the names of the said buyer and seller or person for whose use any of the said wines is or are to be delivered and the particular cask vessel or package or casks vessels or packages containing the same and the quantity and quality and marks thereof. And the officer of Inland duties granting the said certificates & permits shall make regular and exact entries in the book by him to be kept as aforesaid of all wines for which the same shall be granted as particularly as therein discribed. And each delivery of any of the said wines out of any such warehouse shall be made in the presence of the officer of inland duties having charge thereof, who shall attend at all reasonable times for that purpose. And if any of the said Wines shall be delivered or removed out of any such warehouse in any other manner than as herein before directed the same shall be forfieted and may be seized by any officer of Inland Duties. And the Importer thereof or his or her representative by whom or with whose privity or by whose agent the same may have been removed or delivered contrary to the true intent of the provisions aforesaid shall also forfeit the full value of the wines so delivered or removed to be computed at the highest price of such wines in the market at the time of such delivery.


  X
  Provided nevertheless that nothing herein contained shall be construed to prevent the sale of any of the said wines on the public wharves or quays whereon the same shall have been landed. But every such sale shall be lawful and valid, if delivery of the said wines shall be made in the presence of some proper officer of inland duties, and if the duties hereby charged thereupon shall be first paid and certificates and permits obtained in like manner as if they were to be delivered out of some of the warehouses aforesaid, and not otherwise. And the officer of Inland duties in whose presence any such delivery shall be made shall mark each cask vessel or package before its removal from any of the said wharves or quays in like manner as hereinbefore directed when the said wines are to be deposited in Warehouses, and the like books shall be kept by the respective officers of Inland duties and the like entries made therein as in the cases of deliveries out of the said warehouses. And if any of the said Wines shall be designedly removed from any of the said wharves or Quays (except to be deposited in the warehouses aforesaid) otherwise than as herein directed with the privity or connivance of the Importer his or her representative the same shall be forfieted and may be seized by any officer of Inland Duties. And such Importer his or her representative shall also forfiet the full value of any of the said wines so unlawfully removed to be computed at the highest price of such wines in the market.


  XI
  Provided also and be it further enacted that it shall be at the option of every importer either to have the wines by him or her imported deposited in the warehouses aforesaid subject to the regulations aforesaid or to prevent the same by giving bond with one or more sureties to the satisfaction of the Chief Officer of Inland Duties for the place where the said wines shall be landed in double the amount of the duties payable thereupon by virtue of this act with condition for the payment of the said amount of three months. And if any importer shall elect to give and shall accordingly give such bond as aforesaid the wines in respect to which the same shall be given need not be deposited in any of the said warehouses. But the same shall nevertheless be landed under the inspection of the proper officer of inland duties and the same marks shall be set upon each cask vessel or package containing the same as if the said wines were to be deposited in Warehouses in manner aforesaid; and the like certificates and permits shall be obtained and for the like purposes as are hereinbefore required in respect to deliveries out of the said warehouses. And the said Chief officer of Inland duties shall make the like entries in the book to be by him kept as when the said wines shall be to be deposited in and delivered out of the said Warehouses. And if the said wines shall in such case be landed without such inspection or if the said certificates and permits shall not be obtained therefore the same shall be forfieted and may be seized by any officer of Inland duties.


  XII
  And provided further that if the importer of any of the said wines, or in his or her absence or his or her Agent, after they shall be deposited in any of the said warehouses, but previous to a sale thereof, shall be desirous of sending them on his or her own account for sale from one district of inland duties to another district of inland duties, it shall be lawful for him or her or, if absent, his or her Agent so to do, upon giving bond with one or more sureties to the satisfaction of the Chief Officer of Inland duties for the place from which they are to be sent, in double the amount of the duties thereupon, with condition for the payment of the said duties in one month; and the like certificates and permits and for the like purposes shall in this case be granted therefore as if the said duties were actually paid.


  
  And in order to prevent the evasion of the duties hereby imposed to the no less injury of the fair Trader than of the Revenue.


  XIII
  Be it further enacted that every person who is or shall be a dealer or trader in wines in the original casks vessels and packages in which they shall be imported or in quantities of twenty gallons at one sale shall be deemed a Wholesale Dealer in Wines and shall write or paint or cause to be written or painted in large legible and durable characters upon some conspicuous part outside and in front of each house or other building or place and upon the door or usual entrance of each vault cellar or apartment within the same in which any of the said wines shall be, at any time, by him or her deposited or kept the words Wholesale Dealer in Wines and shall also make a particular entry in writing at the nearest office of Inland Duties of the district in which the same shall be situate, if within twenty miles thereof, of every such house or other building or place and of each vault cellar or apartment within the same in which he or she shall have or keep any of the said Wines. And if any such dealer shall omit to write or paint, or cause to be written or painted the words aforesaid in manner aforesaid upon any such house or other building or place or vault cellar or apartment thereof, in which he or she shall so have or keep any of the said Wines, or shall, in case the same be situated within the said distance of twenty miles of any office of Inland duties, omit to make entry thereof as aforesaid, such dealer shall for every such omission or neglect forfiet the sum of  dollars and all the wines which he or she shall have keep or distill therein, or the value thereof to be computed at the highest price of such wines on the market.


  XIV
  And be it further enacted that every person who shall be so a dealer in or distiller of Spirits prior to the said last day of  next shall make such entry as aforesaid on that day or within three days thereafter and shall accompany the same with a true and particular account or inventory of the spirits on that day and at the time of such entry in every or any house building or place by him or her entered and of the casks vessels and packages containing the same with their respective marks and numbers and the quantities and kinds of the spirits therein contained distinguishing foreign spirits from those made within the United States and their several denominations or names and distinguishing of those made within the U.S. such as are of foreign materials from such as are of the growth or production of the U States and the denomination or name of each on pain of forfieting for neglectg to make such entry or to deliver such account the sum of  dollars and all the spirits contained in any such house building or place.


  XV
  And be it further enacted, that the Commissioner or Commissioners of the District within which any house building or place shall be situate, whereof entry shall be made as last aforesaid, shall as soon as may be thereafter visit and inspect or cause to be visited and inspected by his or their deputy or deputies or by some other proper officer or officers of inland Duties every such house or other building or place within his or their district and shall take or cause to be taken an exact account of the spirits therein respectively contained, and shall mark or cause to be marked in durable characters the several casks vessels or packages containing the same with progressive numbers, and also with the name of each dealer or distiller to whom the same may belong, or in whose custody the same may be and the quantities and kinds of the spirits therein contained and these words Old Stock. And the said commissioner or commissioners shall keep a book wherein he or they shall enter the name of every such dealer or Distiller within his or their district and the particulars of such old Stock in the possession of each, designating the several casks vessels and packages containing the same, and their respective quantities kinds and marks. And he or they shall also give a certificate to every such dealer or Distiller of the quantity and particulars of such old stock in his or her possession and a seperate certificate or permit for each cask vessel or package describing the same according to its marks, which certificate or permit shall accompany the same wheresoever it may be sent. And in case there shall be no office of inland duties within the said distance of twenty miles of any such house or other building or place, then it shall be the duty of such Dealer or Distiller to whom the same may belong to mark with the like durable characters the several casks vessels and packages containing the spirits therein, and in like manner as is above directed to be done by the said Commissioner or Commissioners. And the said Dealer or Distiller shall make entry thereof in some proper book to be by him kept for that purpose specifying particularly each Cask vessel or package and its marks and the quantity and species of the spirits therein contained distinguished as aforesaid (of which entry he or she shall upon request deliver an exact copy to the commissioner or Commissioners of Inland Duties for the District) and if required by him or them shall verify the same by oath, or being a known quaker by affirmation. And the said Dealer with every such Cask vessel or package which shall be delivered out of his or her house or other building or place shall give a certificate or permit signed by himself or herself of the like import with that above directed to be given by the said Commissioner or Commissioners, which certificate or permit shall in like manner accompany the same wheresoever it may be sent. And if any such Dealer shall in the said case omit to mark the said several casks vessels and packages containing the said wines or to make entry thereof in some proper book as aforesaid, he or she shall forfiet and pay for every such neglect Two hundred Dollars. And if in the same case he or she shall deliver out or send away any of the said wines without such certificate or permit by him to be furnished as aforesaid, the said wines so delivered out or sent away shall be forfieted and may be seized by any officer of Inland Duties. And the said Dealer shall also forfiet the full value thereof.


  XVII
  And be it further enacted that before any such Dealer or Distiller shall begin to draw off or remove any of the Spirits to him or her belonging from out of any Vat Cask or Vessel in his or her entered house or other building or place he or she shall send to or leave at the office of inland duties nearest to such entered house or other building or place if within two miles thereof six hours notice in writing of his or her intention so to draw off or remove such wine and of the time when and of the particular house building or place where such wine is intended to be so drawn off or removed and the quantity thereof and into how many casks or other vessels the same is intended to be so drawn off or removed and of the species and proof of such spirits and of the particular cask or casks or other vessel or vessels from which such wine is so intended to be drawn off or removed; and the officer of Inland Duties within whose survey such house building or place may be if he shall deem it expedient shall attend to see such wine so drawn off or removed, and the same shall be so drawn off or removed in presence of such officer if he shall attend pursuant to such notice and shall also be packed and piled in his presence; or if such officer shall not attend pursuant to such notice then the said Dealer shall proceed to draw off remove pack and pile such wine without such presence but shall at the next visit of such officer make report to him of the quantity of such wine so drawn off packed & piled and of the particular Casks or Vessels from which the same shall have been so drawn off and removed and of the particular place where the same shall have been deposited; and no wine shall be so drawn off or removed without such notice as aforesaid. And if any such Dealer or Distiller shall so draw off or remove any of the said Wine from any such vat Cask or vessel without giving such notice as aforesaid or when so drawn off or removed without the presence of such officer shall neglect to make such report as aforesaid at the next visit of the said officer he or she shall for every such offence forfiet & lose the sum of 100 Dollars. Provided also that if any such Dealer or Distiller shall not begin so to draw off or remove the said Wine at, or within one hour after, the time mentioned in the notice for that purpose then such notice shall be void and it shall be necessary under the penalty last mentioned, to give the like notice before it shall be lawful so to draw off or remove the said Wine. Provided further That nothing in this act contained shall be construed to make it unlawful for any such dealer only so to draw off or remove any such wine at his or her pleasure for the purpose of immediately sending out the same without giving such notice as aforesaid; but such drawing off or removal for that purpose shall be lawful any thing herein contained notwithstanding.


  XVIII
  And be it further enacted that in every case of removal of any spirits in the possession of any such dealer or Distiller from one cask or vessel to another or to several other casks or vessels which shall be made in the presence of any officer of Inland Duties or which shall come to his Knowlege it shall be the duty of such officer to mark every such new Cask or vessel with the quantity contained therein and with the marks of the former cask vessel or package together with the word exchanged and to give a certificate or permit corresponding therewith to accompany each such exchanged cask vessel or package wheresoever the same may be sent. And in cases in which any wines shall be removed from one Cask vessel or package to another in any house or other building or place further distant than two miles from any office of Inland Duties, or otherwise without the presence of an officer of inland Duties, it shall be duty of every Dealer or Distiller by whom or whose Agents the same shall be done to cause each new cask or package to be marked in the same manner as is above directed to be done by the said officer of Inland Duties; and to enter in a book to be by him or her kept for that purpose the time and particulars of every such exchange, which book may be freely inspected by any Commissioner or Commissioners of Inland Duties who shall require the same or by any officer of inland duties by him or them authorised to make such inspection. And every such Dealer or Distiller shall give a certificate or permit to accompany every such exchanged cask vessel or package of the like kind with that which is to be given by the said Officer of Inland Duties. And if in the said cases any such dealer shall omit to mark any such exchanged Cask vessel or package as aforesaid or to enter the same in manner aforesaid or to grant the said certificate or permit to accompany the same he or she shall for every such offence forfiet and pay the sum of fifty Dollars and the wine contained in any such exchanged Cask vessel or package in respect to which such omission shall happen shall also be forfieted and may be seized by any officer of Inland Duties.


  XIX
  And be it further enacted that whenever any Wine shall be brought into any such entered house or other building or place, notice thereof within twenty four hours thereafter shall be given at the nearest office of inland duties, which notice shall express the place from whence brought, the person of whom had the quantity quality and marks of each cask vessel or package. And the officer at whose Office such notice shall be given shall enter the contents thereof in a book to be by him kept for that purpose. And if any such dealer or Distiller shall neglect to give such notice he or she shall for each such neglect forfiet the sum of fifty dollars and the wines which shall be so neglected to be noticed or the value thereof.


  XX
  And be it further enacted that when any such entered house or other building or place of any Dealer only shall be at the distance of twenty miles from the nearest port of Delivery the dealer to whom the same shall belong shall be intitled to a draw back or allowance of one Cent on each gallon of wine whereof he or she shall give such notice as last aforesaid and for which he or she shall produce the proper permit or permits corresponding therewith and shewing that the duties hereby charged thereupon have been paid. Provided that such allowance shall not be made more than once upon the same parcel of Wine; wherefore the proper Officer to whom any permit shall be produced for obtaining such allowance shall compare the same with the cask vessel or package to which it shall relate and if it shall correspond therewith shall indorse thereupon these words “Draw back allowed” the time when and his own name: And shall certify to the officer of Inland Duties by whom such permit shall have been granted the amount of such drawback expressing in such certificate the names of the buyer and seller and the marks of the Cask vessel or package specified in such permit and the then quantity of the Wine therein; and thereupon the said Officer last mentioned, if no fraud shall appear shall pay the amount of such drawback.


  
  And be it further enacted that if any [– – – – –] in the original cask vessel or package or other wise in a quantity of twenty gallons and upwards on its way from one place to another or in any place belonging to or in the possession of any such dealer except in the Ware houses first aforesaid without the proper permits therewith, it shall be lawful to seize the same as forfieted; and if upon the trial of such forfieture the owner or claimant of such wine shall not prove that the same was imported into the United States according to law and if imported subsequent to the said last day of  that the duties hereby charged thereupon had been paid, the said wines shall be adjudged to be forfieted.


  XXI
  Insert O


  XXII
  Insert P


  XXIII
  Insert Q


  XXIV
  And be it further enacted that no Cask vessel or package marked as Old Stock shall be made use of by any such Dealer or Distiller for putting or keeping therein any wine other [than] that which was contained therein when so marked on pain of forfieting Five hundred dollars for every Cask vessel or package wherein any such other wine shall be so put or kept. Provided always that this shall not be construed to prevent the filling up any such Cask vessel or package for sale when not more than one half deficient.


  
  S Insert


